                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-233-MOC-DCK

 SIEMENS POSTAL, PARCEL and AIRPORT )
 LOGISTICS LLC,                     )
                                    )
           Plaintiff,               )
                                    )
    v.                              )                        ORDER
                                    )
 PTERIS GLOBAL (USA) and PTERIS     )
 GLOBAL LIMITED,                    )
                                    )
           Defendants.              )
                                    )

       THIS MATTER IS BEFORE THE COURT on Defendants’ “Motion For Extension Of

Time” (Document No. 22) filed July 10, 2019. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting that Plaintiff objects to any extension

of time, the undersigned will grant the motion, with modification.

       IT IS, THEREFORE, ORDERED that Defendants’ “Motion For Extension Of Time”

(Document No. 22) is GRANTED with modification.              Defendants shall file responses to

Plaintiff’s “Motion For Preliminary Injunction” (Document No. 12) and “Plaintiff’s Motion For

Expedited Discovery” (Document No. 14) on or before July 19, 2019.


                                  Signed: July 11, 2019
